Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Nannette F. Buckner appeals the district court’s order accepting in part and rejecting in part the magistrate judge’s recommendation, and granting Defendant’s motion for summary judgment in Buckner’s employment discrimination action. Buckner also appeals the district court’s order denying her motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Buckner v. Lew, No. 5:13-cv-00199-FL (E.D.N.C. Sept. 30, 2015 & Nov. 2, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED